                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER GRANTING IN PART AND
                                   9
                                                                                            DENYING IN PART PLAINTIFFS’
                                  10    This Order Relates To:                              ADMINISTRATIVE MOTION TO
                                        MDL Dkt. No. 4043                                   SEAL
                                  11

                                  12    Audi CO2 Action
Northern District of California




                                        _____________________________________/
 United States District Court




                                  13

                                  14          Consistent with prior Orders in this MDL, the Court GRANTS Plaintiffs’ administrative

                                  15   motion to file under seal the names and job titles of the individuals who are identified in the Audi

                                  16   CO2 Consolidated Consumer Class Action Complaint who are not named as defendants in the

                                  17   Complaint. The Court DENIES the motion to seal the remaining sections of the Complaint that

                                  18   have been marked for redaction. The Volkswagen Group Defendants shall provide Plaintiffs with

                                  19   proposed redactions that are consistent with this Order by Friday, December 13, 2019. Plaintiffs

                                  20   shall file a revised redacted complaint by Wednesday, December 18, 2019.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 6, 2019

                                  23
                                                                                                    CHARLES R. BREYER
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
